 FREIGHTWAY CORP531Freightway Corporation and Kaplan Enterprises, Inc.and Robert C. Leidigh. Cases 8-CA-20032 and8-CA-20455August 23, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn September 23, 1988, Administrative LawJudge Lowell Goerlich issued the attached deci-sion The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed cross-exceptions and a supporting brief In addition, theRespondent and the General Counsel filed answer-ing briefsThe National Labor Relations Board has delegat-ed its authonty in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified and to adopt the recom-mended Order as modified 11 The Respondent contends that the charge filedin Case 16-CA-20032 on April 16, 1987, which al-leges, inter alia, that the Respondent caused otheremployers to refuse to hire Charging Party Lei-digh, must be dismissed because the ChargingParty did not provide the Respondent with asigned copy of the charge within the 10(b) limita-tions period Specifically, the Respondent contendsthat even though the charge filed with the Boardwas signed by the Charging Party, the unsignedcopy served on the Respondent did not constituteservice sufficient to afford jurisdiction to the Boardunder Section 10(b)The judge found that the service of an unsignedcopy of the charge was sufficient because Section10(b) does not require either that the ongmalsigned charge or a signed copy be served on theparty charged In addition, the judge found that be-cause Board agents assumed the function of servingthe charge, it could be presumed that they fol-lowed the Board's Rules in this regard The judgealso noted that included with the copy of thecharge served was a letter from the Region, datedApril 16, 1987, which informed the Respondentthat a charge had been filed and stated that "acopy of the charge is herewith served upon you"The judge concluded that, under these circum-stances, the Respondent had no reason to believethat the copy of the charge which it received was1 We shall modify the recommended Order to use the Board's standardmake-whole language and to add other customary affirmative languageother than a true copy within the Meaning of Sec-tion 10(b)While we agree with the judge's conclusion thatthe charge m Case 8-CA-20032 should not be dis-missed, we rely on the following rationale Wenote first that, with respect to service of the chargeon a respondent, the jurisdictional 6-month limita-tion as set forth in Section 10(b) of the Act re-quires only that timely "service of a copy thereof[be made] upon the person against whom suchcharge is made" With respect to the purpose ofsuch a provision the Board has held that "serviceof the charge conjunctively with the filing thereofclearly discharges a vital requirement of any statuteof limitation, namely the establishment of a tollingpoint for the operation of the prescribed statutoryperiod "2 The Board requirements with respect tothe signing of charges are not contained m Section10(b) but in Section 102 11 of the Board's Rulesand Regulations In this regard, the Board hasfound that the purpose of the Section 102 11 re-quirement that a charge be signed isthat of safeguarding the Board's processesagainst the abuse which would mhere in an ir-responsible exercise by members of the publicof the charging power to insure that [the]power be soberly exercised, a person filing acharge, is required to declare, under the sanc-tions [of] the Criminal Code for willfully falsestatements, that he has read the declarationand its contents are trueLadies Garment Workers (Saturn & Sedan), 136NLRB 524, 527, 528 (1962) In the present case,while the copy of the charge served on the Re-spondent was not signed, the ongmal charge filedwith the Region was signed by the Charging PartyIn light of all the circumstances, we find that thepurpose of Section 102 11 of the Board's Rules hasbeen satisfied and that the service of the charge inCase 16-CA-20032 was sufficient under Section10(b) to toll the statutory period and to invokeBoard jurisdiction 32 The second consolidated amended complaint,dated February 25, 1988, alleged that the Respond-ent violated Section 8(a)(1), (3), and (4) of the Actby causing or attempting to cause other employersnot to hire Leidigh and by refusing to rehire himbecause he engaged m protected concerted activi-ties and because he filed unfair labor practicea Cathey Lumber Co. 86 NLRB 157, 163 (1949), enfd 185 F 2d 1021(5th Cif 1951), vacated on other grounds 189 F 2d 428 (5th Or 1951)See also Koppers Co. 163 NLRB 517 (1967)3 We note that the Respondent does not contend that It was in factprejudiced by the Charging Party's failure to timely serve it with asigned copy of the charge299 NLRB No 73 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcharges with the Board The judge made no con-clusion, however, with respect to the allegationthat the Respondent violated Section 8(a)(3) andthe General Counsel excepts to the judge's failureto conclude that the Respondent committed such aviolation of the ActThe General Counsel contends that the evidenceof the Respondent's union ammus is twofold First,the General Counsel asserts that in 1984 Leidighwas discharged by the Respondent because he tnedto enforce a collective-bargaining agreement Inthis regard the record reveals that Leidigh was dis-charged in 1984 or 1985 when he refused to under-go a physical The General Counsel does not con-tend that that discharge was alleged or found to beunlawful and Leidigh's own testimony establishesonly that certain contractual provisions were "inpart" the reason he objected to taking the physicalMoreover, Leidigh did not testify that he informedthe Respondent of his contractual arguments at thetime he was discharged Secondly, the GeneralCounsel relies on the "procedure and outline," thatthe Respondent prepared for the discharge hearingpursuant to the grievance that Leidigh filed withthe Union concerning the above discharge In thatdocument presenting the Respondent's case to theUnion, the Respondent noted that Leidigh hadfiled numerous complaints with OSHA, the Board,and "the Teamsters," which had been found to bewithout merit and had resulted in legal expense andmuch lost time to the Respondent The Respond-ent's president, Kaplan, testified that he felt that itwas "worth mentioning" the number of previouscomplaints that had been found groundless in sup-port of the Respondent's contention that the pend-ing grievance similarly be found lacking in meritIn our view, the General Counsel has failed to es-tablish by a preponderance of the evidence eitherthat the Respondent harbored union animus or thatthe alleged animus had a nexus with the Respond-ent's later refusal to rehire Leidigh Accordingly,we dismiss the portion of the complaint pertaimngto the allegation of a violation of Section 8(a)(3)and (1)3 In his decision, the judge found that the Re-spondent violated Section 8(a)(4) and (1) of theAct Thus, the judge found that the Respondent'srepresentations to Midwest Coast Transport thatthe Respondent would not rehire Leidigh because,inter aim, he filed charges with the Board had anunlawful tendency to mduce Midwest to avoidhiring Leidigh and to impede and interfere withLeidigh's employment opportunities In addition,the judge found that the Respondent unlawfully re-fused to consider Leidigh for rehire on or after No-vember 18, 1986, the date of Leidigh's request foremployment, because Leidigh filed charges withthe Board In concluding that the Respondent vio-lated the Act by refusing to rehire Leidigh, thejudge found that, while the Respondent claimed ithad other lawful reasons for refusing to rehire Lei-digh, these reasons were immaterial if the Respond-ent relied even in part on an unlawful reason Weagree with the judge's conclusion that the Re-spondent violated Section 8(a)(4) and (1) of the Actby its refusal to rehire Leidigh because he filedcharges with the Board, but we do so under theanalysis set forth in Wright Line, 251 NLRB 1083(1980) 4 In this regard, we conclude that the Gen-eral Counsel has established a prima facie case thatin refusing to rehire Leidigh, the Respondent wasmotivated at least in part by unlawful reasons andthat the Respondent has not met its burden of dem-onstrating that it would have refused to rehire Lei-digh absent his filing of charges with the BoardWith regard to the General Counsel's prima faciecase, we note that the General Counsel establishedthat on October 10, 1986, Leidigh filed an unfairlabor practice charge over his voluntary quitstatus The General Counsel also introduced intoevidence at the hearing a copy of the referenceform on Leidigh provided by the Respondent toMidwest Coast Transport On the reference formdated December 4, 1986, the Respondent statedthat Leidigh had a "poor attitude," had three pre-ventable accidents, and that it would not rehireLeidigh because it "cannot afford the legal expenseto defend the charges filed with OSHA, NationalLabor Relations Board and other governmentagencies All of the past charges filed were deter-mined to be unfounded" In addition, at the hear-mg, in response to a question by the General Coun-sel, the Respondent's vice president, Purse!, testi-fied, inter aim that for the reasons stated on theMidwest Coast Transport reference form, he didnot want to rehire Leidigh Based on the Respond-ent's reference submitted to Midwest and therecord testimony, we find that the General Counselestablished that the filing of Board charges was amotivating factor m the Respondent's decision notto rehire LeidighWe further find that the Respondent has failed todemonstrate that it would not have rehired Leidighin the absence of the charges he filed with theBoard In this regard, we note that the Respondentattempted to establish that it would not rehire Lei-digh because Leidigh had a poor attitude, had twoor three accidents during his employment with the'PIE  Nationwide, 295 NLRB 382 (1989) (Board applies Wright Lineto alleged 8(aX4) as well as 8(aX3) violations) See also H B Zachry Co.289 NLRB 838 (1988) (Wright Line applied in context of 8(a)(4) allega-tion) FREIGHTWAY CORP533Respondent, and failed to submit a proper applica-tion form With respect to Leidigh's poor attitude,although Pursel testified that LeiclighN poor atti-tude was evidenced by his bad relationships withvarious customers, Pursel did not provide thenames of any of these customers nor did he de-scribe any allegedly poor relationships or specificincidents In addition, while Pursel testified thatLeidigh's poor attitude was also evidenced by hishabitual sickness, Pursel could not explain why hedid not rely on Leidigh's sickness on the MidwestCoast Transport reference form when explainingwhy he would not rehire Leidigh Furthermore,and significantly, Pursel testified that he consideredit a poor attitude toward the Company for an em-ployee to file charges found to be without mentWith respect to Leidigh's accidents and his fail-ure to submit a proper application form, Purselhis testimony could remember very little about thetwo or three "preventable" accidents Leidigh hadduring his 10 years' employment with the Respond-ent nor is it clear from the testimony that any ofthe accidents were attributable to any fault on Lei-digh's part And, although Leidigh did fail to sendthe Respondent an application on the form suppliedby the Respondent, Pursel's reliance on this matteris unpersuasive Thus, Pursel stated that the appli-cation form, submitted by Leidigh contained no in-formation. concerning bonding Pursel subsequentlyadmitted, however, while the Respondent does notactually bond its employees, it likes to know theyare bondable since they handle credit carth andmoney, and he assumed Leidigh had been bondablewhen. he was previously employed by the Re-spondent Similarly; Pursel stated that a new regu-lation required an applicant to provide his employ-ment history for the previous 10 years but that Lei-digh's application provided only a 3-year work his-tory In view of the fact that Leidigh had been em-ployed during the previous 10 years by the Re-spondent, however, we fmd this statement uncon-vincing Finally, and most significantly, Pursel con-ceded that regardless of whether Leidigh had. sub-mitted' a proper application form, he would nothave rehired himIn view of the above, we find the Respondenthas not demonstrated that it would have refused torehire Leidigh absent his filing charges with. theBoard Accordingly; we conclude that the Re-spondent has failed to meet its burden under WrightLine and that it therefore has violated Section8(a)(4) and (r) of the Act 55 In his recommended remedy, the judge Inadvertently referred to thedate of commencement of backpay as the date of Legligh's "unlawful dis-charge" rather than the date of the Respondent's refusal to rehire Lei-digh We correct that errorORDERThe National Labor Relations Board adopts therecommended Order of the judge as modifiedbelow and orders that the Respondent, FreightwayCorporation and Kaplan Enterprises, Inc , Toledo,Ohio, its officers, agents, successors, and assigns,shall take the action set forth nt the Order as moth-fled1 Substitute the following for paragraph 2(a)"(a) Offer Robert C Leidigh immediate employ-ment in the job he would have filled had he beenhired on November 18, 1986, or, if such position nolonger exists, to a substantially equivalent position,and make him whole for any losses of pay or bene-fits he may have suffered by reason of the Re-spondent's refusal to hire, to be completed in themanner set forth in the remedy section of thejudge's decision2 Insert the following for paragraph 2(b) and re-letter the subsequent paragraphs accordingly"(b) Expunge from its records and files any andall references to the unlawful refusal to hire RobertC Leidigh and notify him in wntmg that this hasbeen done and that evidence of this unlawful actionwill not be used/ as a basis for future personnelaction against him"3 Substitute the attached notice for that of theadinmistrative law judgeAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT unlawfully fail or refuse to hire orput to work employees who file unfair labor prac-tice charges with the National Labor RelationsBoard nor will, we engage in any conduct that hasa tendency to impede or interfere with employees'employment opportunities because they have filedunfair labor practice charges with the NationalLabor Relations BoardWE WILL NOT unlawfully otherwise interferewith employees' 8(a)(4) rightsWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Robert C Leidigh immediate em-ployment in the job he would have filled on No-vember 18, 1986, had we hired him or, if such job 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andor other benefits he may have suffered by reason ofour refusal to hire him, with interestWE WILL remove from our files any referencesto the refusal to hire Robert C Leidigh in Novem-ber 1986, and we will notify him that this has beendone and that evidence of the unlawful refusal tohire him will not be used as a basis for future per-sonnel actions against himFREIGHTWAY CORPORATION ANDKAPLAN ENTERPRISES, INCPaul Lund, Esq , for the General CounselStephen R Serraino, Esq , for the RespondentsRobert C Leidigh, of Napoleon, Ohio, in propna perso-naDECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge Theoriginal charge' in Case 8-CA-20032, filed by ChargingParty, Robert C Leidigh, an individual, on Apnl 16,1987, was served by certified mail on Freightway Corpo-ration (Respondent Freightway) on the same date Acomplaint and notice of hearing was issued on May 29,1987 The ongmal charge in Case 8-CA-20455, filed bythe Charging Party on October 8, 1987, was served onRespondent Freightway Corporation by certified mail onthe same date An amended charge, filed by ChargingParty in Case 8-CA-20455, on January 20, 1988, wasserved on Respondent Freightway Corporation and Re-spondent Kaplan Enterprises, Inc by certified mail onthe same date A second amended order consolidatingcases, second consolidated amended complaint, andnotice of consolidated hearing was issued February 25,1988 Among other thmgs, it is alleged in the secondconsolidated amended complaint that the Respondentshad discnnunated agamst and caused or attempted tocause other employers to discriminate against the Charg-ing Party because he filed charges with the NationalLabor Relations Board and that the Respondents havefailed and refused to hire the Charging Party because heengaged in union and/or protected concerted activitiesand/or because he filed unfair practices with the Nation-al Labor Relations Board (the Board) in violation of Sec-tion 8(a)(1), (3), and (4) of the National Labor RelationsActThe Respondents filed a timely answer denying thatthey had engaged in the unfair labor practice allegedThe consolidated cases came on for hearing in Toledo,Ohio, June 28, 1988 All parties were afforded a full op-portunity to be heard, to call, to examine and cross-ex-(1 Although the charge filed with the Board was signed by Letcligh, thecopy served on Freightway was unsigned See Infraamine witnesses, to argue orally on the record, to submitproposed findings of fact and conclusions, and to filebriefs All briefs have been carefully consideredOn the entire record in this case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACT, CONCLUSIONS, AND REASONSTHEREFORI THE BUSINESS OF THE RESPONDENTRespondent Freightway is an Ohio corporation withits principal office and place of 6usmess located at 131Matzmer Road, Toledo, Ohio, where it is a common car-rier in the interstate and intrastate transportation offreight and commodities Annually, in the course andconduct of its business, the Respondent derives grossrevenues in excess of $50,000 from the transportation offreight and commodities from the State of Ohio directlyto points located outside the State of OhioKaplan Enterprises, Inc (Respondent Kaplan) is anOhio corporation with its principal office and place ofbusiness located at 131 Matzmer Road, Toledo, Ohio,where it is engaged in providing employees and equip-ment to Respondent Freightway Annually, in the courseand conduct of its business, it derives gross revenues inexcess of $50,000 from enterprises located within theState of Ohio, which are engaged in commerce on otherthan an indirect basisRespondent Freightway is now, and has been at alltimes material, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the ActRespondent Kaplan is now, and has been at all timesmaterial, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the ActRespondent Freightway and Respondent Kaplan areJoint and single employers and are herein referred to asthe Respondent 2II THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs, Warehousemen and HelpersUnion Local No 20 affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO is now, and has been atall times material, a labor organization within the mean-ing of Section 2(5) of the ActIII THE UNFAIR LABOR PRACTICESRobert C Leidigh worked as a truckdnver for the Re-spondent under the Union's contract from July 1976 toMay 1987 According to the Respondent, Leidigh volun-tarily resigned May 24, 1986 He was considered as avoluntary quit What occurred was that a broker withwhom the Respondent was dealing went out of businessor canceled its lease As a result, Leidigh's job was elimi-nated He was offered the option to transfer to the2 Counsel for Respondent stated "We'd be willing to stipulate thatFreightway Corporation and Kaplan Enterprises could be consideredsingle and joint employer•If we can just limit it just to this hearing"The stipulation was accepted FREIGHTWAY CORP535Toledo terminal or, as expressed by Jay Kaplan, presi-dent of the RespondentHe could transfer onto a Toledo truck He couldeven have taken the piece of equipment back to De-fiance, or Napoleon, or whatever, and he had facili-ties where they could park it So he wasn't chang-ing his way of doing business at all, other than hewould have been on a company truck, rather than abroker's truck Everything else would have re-mained the sameLadish declined to accept the Respondent's offerings,and thus was considered a voluntary quitLadish filed a grievance with the Union over his vol-untary quit status As explained by Kaplan, "Wile Team-sters, because of the bylaws, and the contract that we'reunder with the Teamsters, found it to be unvand [sic 1"On October 10, 1986, Ladish also filed an unfair laborpractice charge over the same event Ladish claimed hehad been discriminated against In due course on Novem-ber 25, 1986, the Regional Director for Region 8 refusedto issue a complaint stating "the investigation disclosedthat you were regarded as a voluntary resignation afteryou repeatedly refused to respond to your employer's in-quiries concerning whether you wished to remain in itsemploy at another facility after the Employer lost itstruck lease with B & H Trucking"Ladish stated in his testimony that he did not go toToledo because "I was afraid to go to Toledo"Several months after "the NLRB charge had expired"Ladish commenced looking for work He sent letters toFreightway and answered newspaper ads He contactedbetween 15 to 25 employers "by various means, a post-card, letter, telephone" He sent "10 actual formal appli-cations" to employers On at least one occasion hepassed a road test The employer was ready to hire himsubject to checking his references, he was never hiredFreightway was Leidigh's only reference Ladish finallyobtained a job with Burkhart Trucking to whom he ex-plained "what had happened"All Ladish's applications for work which were ad-dressed to the Respondent were not acceptedIn a handwritten letter mailed to Kaplan, November18, 1986, Ladish wrote, among other things, "I am will-ing to come in, or talk it over with you" In anotherletter dated December 9, 1986, Ladish wrote to Kaplan,"As I have made myself available for work on 11-18-86,I am also requesting a reference for other employmentalso" On June 1, 1987, Ladish wrote Freightway Cor-poration, "This request for application and reference is inaddition to my prior 2 requests" On June 23, 1987, La-dish again wrote Freightway, "This is an un-conditionaloffer for any work available for now, or in the future"By certified mail dated November 6, 1987, Ladish sentthis letterSince I have made offers to work for FreightwayCorp as late as June 1987, I have not heard any re-sponse from Freightway Corp I again wish toinform you that I am making an unconditional ap-plication for any work you have availableI assume that you have my application whichwas completed in July 1976, still on file If you needany date let me knowFreightway acknowledged receipt of Leidigh's No-vember 6 letter The reply, among other things, relatedthat an application had been sent to Ladish on June 3,1987, which has not been returned, that without a com-pleted application Ladish could not be considered foremployment, and that Leidigh's 1976 application was nolonger effective Ladish answered November 19, 1987,"As per my letter of Nov 6, 1987, I am un-conditionallyoffering my application, for services for employment, asI am qualified, (Dot and/or ICC) requirements includedin this offer" Again, on November 27, 1987, Ladishwrote, "I am un-conditionally offering my services foremployment, as I am qualified also, under all govt regu-lations" Yet another letter was written on April 29,1988, by certified mail (copies to EEOC and NLRB),"This is to notify all concerned that I have sent regis-tered mail, a proper application to the above company,plus other prior requests for work and/or application inthe past months If there is a problem with this situation,please notify me, or the above parties"By letter dated May 11, 1988, the Respondent ac-knowledged Ladigh's letter of April 29, 1988, and an"Application for Employment" enclosed therein Theletter in part read as followsAfter reviewing your letter and the enclosed doc-ument, I understand that you wish to apply for em-ployment as a driver with Freightway CorporationHowever, I disagree with certain statements m yourletter First, I disagree that you have provided "aproper application" for consideration as a driverwith Freightway Corporation Second, while youhave sent two or three "requests for work" to thiscompany since your voluntary quit in June, 1986,you have never submitted a completed applicationform that would permit you to be considered for adriver position with Freightway CorporationMoreover, in response to your only request for anapplication form, which request you made by meansof a handwritten note dated June 1, 1987, I sent anapplication form to you on June 3, 1987, the sameday your written request was received That form,completed by you, has never been returned toFreightway Corporation or to the employee leasingfirm that supplies this company's driversIn any event, if you want to be considered foremployment as a driver with Freightway Corpora-tion, then you must follow the application processutilized when new drivers for Freightway Corpora-tion are sought Therefore, enclosed is an applica-tion form utilized to imtiate the hiring of new driv-ers for Freightway Corporation While much of theinformation requested on the enclosed applicationform is similar to the information provided on thedocument you sent, those two forms are not identi-cal More importantly, all applicants for positions asdrivers with Freightway Corporation must com-plete the appropriate application form It should be 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDa simple matter for you to complete and return theenclosed form.Upon receipt, your application form will be di-rected to the employees leasing firm utilized byFreightway Corporation to fill driver positions.Your application will be retained and considered inthe same manner as any other applicant for a driverposition.Finally, we do not wish to give you any falsehope. Currently, and for the foreseeable future,Freightway Corporation does not anticipate anydriver positions becoming available. In addition, ifsuch a position or positions do become available,you should know the employee leasing firm weretain has applications for driver positions on filepresently. Thus, should openings for driver posi-tions with Freightway Corporation become avail-able, your application would be considered at thattime and with the other group of applications.Freightway Corporation cannot assure you that justbecause your application is received and may beconsidered by the employee leasing firm, that youwould be, automatically, selected for such an open-ing.Upon receipt of the enclosed application form,completed by you, the employment process canbegin.A copy of the letter was sent to Paul Lund, counselfor the General Counsel. Leidigh responded by letter ofMay 24, 1988:This is an un-conditional application for work, asI am DOT qualified. Also the application form sentregistered mail, is completed, and sent to PaulLund, NLRB attorney Cleveland, Ohio, and alsobecause of legal and other questions, please refer tohim on this, and any other legal question, as he ishandling any and all correspondence between par-ties involved in these matters.As noted above, while the exchange of letters was oc-curring between Leidigh and the Respondent, Leidighwas seeking employment with other employers. At leasttwo of these employers requested information concern-ing Leidigh from the Respondent. To Midwest CoastTransport's inquiry, the Respondent, by Richard Pursel,vice president of operations, responded (December 4,1986) that Leidigh possessed a "poor" attitude,3 experi-enced three preventable accidents, and was not rehirea-ble. As reasons for its desire not to rehire Leidigh, theRespondent stated, "cannot afford the legal expense4 todefend the charges filed with 0.S.H.A., National LaborRelations Board, and other government agencies. All ofthe past charges filed were determined to be unfound-3 The Respondent states in its postheanng brief, p. 25 "Pursel agreedthat continually filing unfounded charges with the government agenciesmight help substantiate a poor attitude toward Freightway."4 Pursel testified that "the term legal expense was a mistake. It shouldhave just been company expense"ed." On this point Pursel was asked the question, "Andthe reasons that riu gave that you wouldn't rehire himwas because of the charge he filed with OS HA and theNational Labor Relations Board and other governmentagencies. Is that correct? "To which he answered,""That's correct."The Respondent also received an inquiry concerningLeidigh's qualifications from CARGO. The Respondent,by Purse!, answered that Leidigh was a "very hardperson to deal with," his "over all attitude towards theCompany was very poor," and the Respondent wouldnot rehire him. In regard to the "poor attitude," Purseltestified "I would say if a person consistently filedcharges that turned out to be totally unfounded and without merit, that would substantiate the•a poor attitude."Pursel further testified that irregardless of whetherLeidigh had submitted an employment application hewould not have hired him.7 Pursel testified that he didnot want to rehire Leidigh, "Well, Mr. Leidigh is show-ing two accidents" and that "along with his accidentrecord" the reasons8 answered on Midwest Coast Trans-port inquiry had "a bearing on it." (Emphasis added.)Conclusions and Reasons ThereforThere are two questions to be considered in this case:whether the Respondent caused or attempted to causeother employers to discriminate against Leidigh becausehe filed charges with the National Labor RelationsBoard, and whether the Respondent failed and refused tohire Leidigh because he filed charges with the NationalLabor Relations Board. On the basis of the credited evi-dence in the record, the questions are answered in the af-firmative. I am convinced that the Respondent's repre-sentations to Midwest Coast Transport that the Respond-ent would not hire Leidigh because of his NLRB filingshad a tendency to induce Midwest to avoid hiring Lei-digh, and had a tendency to impede and interfere withLeidigh's employment opportunities. See Madison SouthConvalescent Center, 260 NLRB 816, 823 (1982); SteereBroadcasting Corp., 158 NLRB 496 (1966). Additionally,it is clear from the credited record that the Respondentrefused to consider Leidigh, a competent driver,3 for5 Kent M. Brandsgaard, driver qualifications, for Midwest Coast Trans-port, was unclear in his testimony about why Lealigh's application wasrejected.5 Pursel said of Leicligh, "So overall, as far as handling the equipment,and doing the paperwork, he does have the knowledge and ability to doso."7 While the Respondent Insisted that it could not have considered Lei-digh for hire because he had not submitted a proper application for em-ployment, it is clear that such submission would have been futile, for theRespondent would not have hired him under any circumstances.8 See supra9 It would appear that Leidigh was a competent driver and otherwisepossessed the qualifications for truckdnving, for the Respondent in itspostheanng bnef, p. 18, states "the reality is Mr. Leidigh has obtainedemployment with two different trucking firms. . . . Currently Mr. Lei-digh drives for ZTI Trucking out of Holgate, Ohio. He has driven forZTI since May 1988 Prior to that he was driving for Burkhart Truckingfrom January, 1987 through April, 1988" And at p. 25 "Mr. Leidigh hasthe knowledge and ability to drive a truck." FREIGHTWAY CORP537hire because he had filed charges with the Board Whilethe Respondent claims other reasons, these reasons areimmaterial if the Respondent relied even in part on an il-legal reason as it did here A "discharge [here a refusalto hire] which is partially motivated by the employee'sprotected activity violates the Act despite the concurrentexistence of an otherwise valid reason" NLRB v Prince-ton Inn Go, 424 F 2d 264 (3d Cir 1970) See also NLRBv Pembeck Oil Go, 404 F 2d 105, 110 (2d Or 1968)Moreover, it has been long established that discrimina-tion in hiring of employees for a reason at odds with thedictates of the National Labor Relations Act is unlawfulPhelps Dodge Corp v NLRB, 313 U S 177 (1941) Seealso Newark Star Ledger, 232 NLRB 581 (1977), PierceGovernor Go, 243 NLRB 1009 (1979)That Leidigh's unfair labor practice charge was with-out merit is immaterial See Interboro Contractors, 157NLRB 1295, 1298 In 7 (1966), Singer Go, 198 NLRB870 fn 5 (1972)Accordingly I find that the Respondent has violatedSection 8(a)(1) and (4) of the ActCONCLUSIONS OF LAW1 The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the policies of the Act for jurisdiction to beexercised herein2 The Union is a labor organization within the mean-mg of Section 2(5) of the Act3 By unlawfully failing and refusing to hire Robert CLeidigh on and after November 18, 1986,10 because hefiled unfair labor practice charges with the Board and byunlawfully engaging in conduct which has a tendency toimpede and interfere with Leidigh's employment oppor-tunities because he filed unfair labor charges with theBoard, the Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) and (4) of theAct4 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices, it is recommended thatit be ordered to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the ActIt having been found that the Respondent failed andrefused to hire or put to work Robert C Leidigh on andafter November 18, 1986, because he had filed unfairlabor practice charges against the Respondent with theBoard in violation of Section 8(a)(4) of the Act, it is rec-ommended in accordance with Board policy, that theRespondent offer Leidigh immediate employment to aposition he would have filled on the date of the refusalto hire or, if that position no longer exists, to a substan-tially equivalent position, and restore to him any benefitshe may have lost and make him whole for any loss ofi• This date was Leidigh's first request for employmentearmngs he may have suffered by reason of the Respond-ent's acts herein detailed, by payment to him of a sum ofmoney equal to the amount he would have earned fromthe date of his unlawful discharge to the date of a validoffer of remstatement, less net interim earnmgs duringsuch period, with interest, to be computed on a quarterlybasis in the manner established by the Board in F WWoolworth Go, 90 NLRB 289 (1950), with interest to becomputed in the manner New Horizons for the Retard-ed 11On these findings of fact and conclusions of law andon the entire record, I issue the followmg recommend-ed1 2ORDERThe Respondent, Freightway Corporation and KaplanEnterprises, Inc , Toledo, Ohio, its officers, agents, suc-cessors, and assigns, shall1 Cease and desist from(a)Unlawfully failing or refusing to hire or put towork employees who file unfair labor practices with theBoard, or unlawfully engaging in conduct which has atendency to impede or interfere with employee's employ-ment opportunities because they have filed unfair laborpractice with the Board(b)Unlawfully interfering otherwise with employee'sSection 8(a)(4) rights(c)In any like or related manner interfering with, re-straining, or coercing employees m the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Robert C Leidigh immediate employmentwhich he would have filled had he been hired on No-vember 18, 1986, or, if such position no longer exists, toa substantially equivalent position, and restore to himany benefits he may have lost and make him whole forany loss of pay he may have suffered by reason of Re-spondent's refusal to hire in accordance with the recom-mendations in the remedy section of the decision(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(c)Post at its Toledo, Ohio facility copies of the at-tached notice marked "Appendix "1• Copies of the" 283 NLRB 1173 (1987) Interest on and after January 1, 1987, shallbe computed at the "short-term Federal rate" for the underpayment oftaxes as set out in the 1986 amendment to 26 U S C † 6621 Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U S C † 6621), shall be computed in accordance withFlorida Steel Corp, 231 NLRB 651 (1977)12 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses13 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD•notice, on forms provided by the Regional Director forRegion 8, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER RECOMMENDED that the second consoli-dated amended complaint be dismissed insofar as it al-'4 The Respondent requests that the allegations based on the chargefiled on April 16, 1987, in Case 8-CA-20032 be dismissed because thecharge was not served on Preightway within the 10(b) period The Re-leges violations of the Act other than those found in thisdecision 14spondent claims that even though the charge filed with the Board wassigned by the Charging Party, the exact copy served upon Freightway,being unsigned, was not a lawful service Sec 10(b) provides for filing a"charge with the Board and service of a copy thereof upon the personagainst whom such charge is made" It is clear from the statute that nei-ther the original signed charge nor a signed copy must be served on theparty charged thus the serving of an unsigned copy of the charge is suf-ficient service within the meaning and intention of Sec 10(b) Moreover,it was the Board's agents who assumed the function of serving the chargefor the Charging Party Thus It may be presumed that such agents fol-lowed the Board's procedures and Rules and Regulations Indeed thecharge was included with a letter dated April 16, 1987, which informedFreightway that a charge had been filed, indicating that "a copy of thecharge is herewith served upon you" Under these circumstances, the Re-spondent had no reason to believe that the copy of the charge served onFreightway was other than a true copy within the meaning of Sec 10(b)and a valid copy of the charge filed with the Board The Respondent'srequest is denied